J-S90032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MICHAEL OSEI                                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

SUGARHOUSE CASINO, ALEXIS R.
KROLL, WENDY HAMILTON, TONI
DILACQUA

                         Appellees                     No. 919 EDA 2016


              Appeal from the Order Entered February 19, 2016
            in the Court of Common Pleas of Philadelphia County
                Civil Division at No(s): 2664 June Term 2015


BEFORE: OTT, J., SOLANO, J. AND JENKINS, J.

MEMORANDUM BY JENKINS, J.:                     FILED DECEMBER 02, 2016

      Michael Osei (“Appellant”) appeals from an order entered February 19,

2016 by the Philadelphia County Court of Common Pleas denying Appellant’s

Motion for Nunc Pro Tunc Appeal and Nunc Pro Tunc Order Modification.

After careful review, we quash this untimely appeal.

      This matter stems from Appellant’s amorous pursuit of Alexis Kroll, a

cocktail waitress at Sugarhouse Casino, which resulted in the State Police

bringing summary criminal harassment charges against Appellant. Ms. Kroll

did not receive a subpoena notifying her of the date and time of Appellant’s

harassment hearing, however, and so she did not appear to testify.        As a

result, the Philadelphia Municipal Court dismissed the case.
J-S90032-16



       Thereafter, acting pro se, Appellant brought the instant action in which

he claimed, inter alia, that because the Municipal Court dismissed the

harassment charges, he is entitled to defense attorney’s fees1 and the return

of tips he gave to Ms. Kroll.         On May 21, 2015, following a hearing, the

Municipal Court entered judgment in favor of Appellees.          The trial court

summarized the further relevant procedural posture of this matter as

follows:

             On June 19, 2015, [Appellant] filed an appeal to [the trial
       court] from the Municipal Court judgment entered in favor of
       [Sugarhouse Casino, Alexis Kroll, Wendy Hamilton, and Toni
       Dilacqua (collectively “Appellees”)] and subsequently filed a
       Complaint on July 17, 2015. On August 6, 2015, [Appellees]
       filed Preliminary Objections to the Complaint, which [the trial
       court] sustained without prejudice for [Appellant] to file a
       properly pleaded Amended Complaint. On October 16, 2015,
       [Appellant] filed an Amended Complaint to which [Appellees]
       filed Preliminary Objections on November 9, 2015.            On
       December 7, 2015, [the trial court] sustained [Appellees’]
       Preliminary Objections and dismissed the amended Complaint
       with prejudice.    On January 21, 2016, [Appellant] filed an
       untimely Motion for Reconsideration[,] which this [c]ourt denied
       on January 22, 2016. On January 26, 2016, [Appellant] filed an
       untimely Notice of Appeal to the Superior Court.[2] On January
       25, 2016, [Appellant] filed a Motion for Nunc Pro Tunc Appeal
____________________________________________


1
  Appellant was represented by counsel during the prosecution of the
harassment charges. He claims $3,500.00 of attorney’s fees.
2
   This Court addressed Appellant’s appeal from the December 7, 2015 order
sustaining Appellees’ preliminary objections and dismissing Appellant’s
amended complaint with prejudice at 394 EDA 2016. By dispositional order
filed April 1, 2016, this Court quashed Appellant’s appeal as untimely. See
Dispositional Order filed April 1, 2016, Osei v. Sugarhouse Casino, et al.,
394 EDA 2016.



                                           -2-
J-S90032-16


       and Nunc Pro Tunc Order Modification, to which [Appellees] filed
       their opposition on February 16, 2016, and [the trial court]
       denied the motion on February 19, 2016.[3] On March 22, 2016,
       [Appellant] filed an untimely Notice of Appeal to the Superior
       Court.

Trial Court Pa.R.A.P. 1925(a) Opinion, filed May 20, 2016, at pp. 1-2

(internal footnotes omitted).

       Appellant raises the following two issues for our review:

       1. WHETHER, the Trial Court erred and abused its discretion
           denying Appellant’s (substituted) amalgamated motion for
           nunc pro tunc relief to appeal the order entered on
           December 8, 2015, and motion for nunc pro tunc order
           despite supporting evidence(s) showing cause for delayed
           appeal for about 18 days, as well as the trial Court’s failure
           to do the following:

          (i) without allowing Appellant to reply to Appellees’
          response against the nunc pro tunc motions demanding
          certain specifics;

          (ii) without holding any evidentiary hearing;

          (iii) without articulating any reason, explanation, grounds,
          analysis, findings of facts, and conclusions of law on the
          face of both the trial Court’s order and section 1925
          opinion denying the nunc pro tunc reliefs.

       2. WHETHER, Strong Public Policy and the demands of justice
       requires this Court to look beyond form to set aside procedural
       rules and grant nunc pro tunc reliefs in the interests of justice
       for Appellant.

Appellant’s Brief, pp. 3-4 (verbatim).


____________________________________________


3
 The order denying Appellant’s motion is actually dated February 18, 2016.
However, the prothonotary docketed the order and provided Appellant with
notice on February 19, 2016. Accordingly, we view the 19 th as the operative
date of the motion. See Pa.R.C.P. 236.



                                           -3-
J-S90032-16



      Pennsylvania Rule of Appellate Procedure 903 provides, in relevant

part, as follows:

      Rule 903. Time for Appeal

      (a) General rule. Except as otherwise prescribed by this rule,
      the notice of appeal required by Rule 902 (manner of taking
      appeal) shall be filed within 30 days after the entry of the order
      from which the appeal is taken.

Pa.R.A.P. 903. Rule 903’s 30-day period must be strictly construed, and this

Court has no jurisdiction to excuse a failure to file a timely notice.     In re

Greist, 636 A.2d 193, 195 (Pa.Super.1994). “Generally, an untimely appeal

divests this [C]ourt of jurisdiction.” Brown v. Brown, 641 A.2d 610, 611

(Pa.Super.1994).

      Here, the prothonotary entered the trial court’s order denying

Appellant’s Motion for Nunc Pro Tunc Appeal and Nunc Pro Tunc Order

Modification on the docket and provided Appellant with notice on February

19, 2016.    The thirtieth day thereafter was March 20, 2016, a Sunday.

Accordingly, Appellant had until Monday March 21, 2016 to timely file his

notice of appeal. See Pa.R.A.P. 903; see also 1 Pa.C.S. § 1908 (“Whenever

the last day of any such period shall fall on Saturday or Sunday, or on any

day made a legal holiday by the laws of this Commonwealth or of the United

States, such day shall be omitted from the computation”).       Appellant filed

his notice of appeal March 22, 2016, one day late.        As a result, we lack

jurisdiction over this appeal. See In re Greist, supra.

      Appeal quashed.



                                    -4-
J-S90032-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2016




                          -5-